Citation Nr: 1438313	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  07-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

Entitlement to service connection for anemia, uterine fibroids, menorrhagia, and postoperative residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to January 1995, to include service in the Southwest Asia Theatre of Operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, denying the Veteran's claim to reopen for service connection for anemia and residuals of a hysterectomy.  Various actions of the Board and the U.S. Court of Appeals for Veterans Claims followed, the effects of which led to a reopening of the Veteran's previously denied claims noted above, with expansion of the issues on appeal based on intertwined claims for service connection for uterine fibroids and menorrhagia.  

This matter was most recently before the Board in October 2013, at which time it was remanded to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development actions could be undertaken in follow-up to its previous remand of March 2013.  Following the AMC's attempts to complete the requested actions, the case was returned to the Board for further review.  

Upon its receipt, the Board sought a medical expert opinion through the VA's Veterans Health Administration (VHA) as to the dispositive issues presented.  That medical opinion, dated in May 2014, is now of record.  Following its receipt by the Board, a copy of that opinion was furnished to the Veteran and she was invited to respond with any additional evidence or argument.  The only response received is the appellate brief of the Veteran's service representative, which was made a part of the record in July 2014.  


FINDING OF FACT

The Veteran's anemia, uterine fibroids, and menorrhagia, which directly led to a postservice hysterectomy, did not clearly and unmistakably preexist her entrance onto active duty, but it is at least as likely as not that each of the foregoing entities originated in service.  


CONCLUSION OF LAW

Anemia, as well as uterine fibroids and menorrhagia leading to a postservice hysterectomy, were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the Board herein grants the benefits sought on appeal in their entirety, the need to discuss whether there was substantial compliance with the terms of the Board's prior remands, whether VA has satisfied its obligations under its duties to notify and assist the Veteran and a ruling on the Veteran's recent request for an extension of time to submit additional evidence is obviated.  

The Veteran seeks service connection for anemia and for residuals of a hysterectomy, as well as the entities leading to that hysterectomy which encompass both uterine fibroids and menorrhagia.  Various theories of entitlement are advanced, to include service incurrence, service aggravation, undiagnosed illness, and as secondary to service-connected Raynaud's disease.  The Board herein finds in favor of the Veteran on the basis of the service incurrence of each of the disabilities in question, and, as such, no other basis of entitlement need be addressed.  

Applicable law provides that service connection will be granted if it is shown that when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at any time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

This case centers on the applicability of the presumption of soundness at service entrance and whether that presumption has been overcome by clear and unmistakable evidence.  In short, a medical examination performed at service entrance in May 1985 failed to identify any of the entities in question, and to that extent, the Veteran is entitled to a presumption that she was in sound condition at the time she entered onto active duty.  Whether that presumption has been overcome has been the subject of much debate during the pendency of the claims now before the Board.  While there is certainly evidence tending to show that one or more of the entities was present prior to service, including statements of the Veteran that she had been told she was anemic in 1984 during a pregnancy, the record does not now show by clear and unmistakable evidence that any of the disorders at issue preexisted service.  Persuasive evidence is found in the recent VHA opinion from a medical expert in the field of gynecology that the Veteran's anemia, uterine fibroids, or menorrhagia did not clearly and unmistakably preexist service.  While the Board acknowledges the contrary opinions voiced principally by the VA's Compensation and Pension Service physician, with Board certification in Occupational Medicine and Public Health, where as here there is competent and probative evidence to the contrary, by definition it cannot be undebatable or unequivocal that the entities in question were in existence prior to service.  Thus, in this instance the presumption of soundness stands as it has not been adequately rebutted.  

As the presumption of soundness has not been rebutted, the in-service element has been met.  In light of the foregoing, the question now before the Board is whether there is a nexus between the current disabilities and service.  Service treatment records identify abnormally low hemoglobin and hematocrit values on blood studies undertaken in March and June 1987 and, in December 1993 and at various other times in 1986, 1992, and 1994, those levels were at or just above the low threshold of normal for both.  A March 1992 entry reflects the Veteran's history that she needed a profile for cold weather long distance running due to anemia.  The Veteran explained that she hyperventilated, overheated and would become nauseated for several days when she had to perform long distance running in the cold.  The Veteran was assessed with a history of cold intolerance, unlikely secondary to a lower hematocrit.  Additionally, a January 1993 service treatment record indicates that the Veteran was mildly anemic, with a hemoglobin of 12.4.  Other inservice treatment was received for pelvic pain, suspected pelvic inflammatory disease, menstrual difficulties, pregnancy, and urinary tract infections with positive occult blood testing.  

As above, while there is evidence for and against the proposition that the disorders at issue are of service onset, the Board finds persuasive the May 2014 opinion from the Board-certified gynecologic expert that it was at least as likely as not that the Veteran's anemia, uterine fibroids, and menorrhagia originated in service.  As well, it is shown by the evidence, inclusive of findings and opinions from many of the medical professionals who have evaluated the Veteran or her claims folder, that the aforementioned disorders led to her hysterectomy in the early 2000s, from which there is shown to be residual disability.  On that basis, the Board finds that the evidence for and against the service incurrence of anemia, uterine fibroids, menorrhagia, and residuals of a hysterectomy is in relative equipoise, such that grants of service connection therefor are warranted.  

The benefits sought on appeal are granted in full.  


ORDER

Service connection for anemia, uterine fibroids, menorrhagia, and postoperative residuals of a hysterectomy is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


